DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“reverse osmosis unit”—as recited in claims 1, 2, 20, and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation: reverse osmosis units 510 and 530 as shown in FIG. 7 of the instant application; see also Spec. ¶¶ 116, 117.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–5, 8, 11, and 20–23 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.



The Specification, while being enabling for adding aluminum chlorohydrate to wastewater, does not reasonably provide enablement for causing coagulation of suspended solids to form suspended solids pin flocs and causing coagulation of the residual water soluble organic matter to form organic matter pin flocs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Specification does not appear to be enabling for at least the following reasons:
The Breadth of the Claims. The claims are directed to a method of treating wastewater. The breadth of the claims is large enough to encompass all species of wastewater, all species of suspended solids, and all species of organic matter.
The Nature of the Invention. The nature of the invention focuses on carrying out treatment of wastewater using a particular set of process steps. Among such steps, is a step of adding aluminum chlorohydrate to form two types of pin flocs: suspended solids pin flocs and organic matter pin flocs. This same step also includes causing coagulation of residual water soluble organic matter.
The State of the Prior Art. The use of aluminum chlorohydrate to form flocs appears to be known in the prior art. However, forming pin flocs using aluminum chlorohydrate does not appear to be well-known.
The Level of One of Ordinary Skill. The level of skill attributed to PHOSITA appears include an understanding of the general concept of flocculation. However, PHOSITA does not appear to have a clear understanding of how to form pin flocs using aluminum chlorohydrate with various species of wastewater, various species of suspended solids, and/or various species of organic matter.
The Level of Predictability in the Art. The level of predictability in the art is such that those skilled in the art would not have reasonably been able to predict how to apply aluminum chlorohydrate to a species of wastewater such that the application yields suspended solids pin flocs and organic matter pin flocs while also causing coagulation of residual water soluble organic matter.
The Amount of Direction Provided by the Inventor. Applicant does provide some guidance in the Specification. For example, in ¶ 60 of the Specification provides an example of using aluminum chlorohydrate at a concentration of 0.0091 to 0.01 parts of coagulant per part of solution. In view of these findings, it is respectfully submitted that the teachings set forth in the Specification do not appear to provide more than a “plan” or “invitation” for those of skill in the art to experiment practicing coagulation with, inter alia, aluminum chlorohydrate. Furthermore, these teachings do not appear to provide sufficient guidance or specificity as to how to execute that plan, e.g., with various wastewaters, various suspended solids, and/or various species of organic matter. See Enzo Biochem, Inc. v. Calgene, Inc. (“Enzo”), 188 F.3d 1362, 1374, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
The Existence of Working Examples. Examiner is unaware of any working examples of how to accomplish the claimed method—especially with all species of wastewaters, all species of suspended solids, and/or all species of organic matter.
The Quantity of Experimentation Needed. In view of at least the foregoing, it is respectfully submitted that PHOSITA would be required to carry out undue experimentation in order to replicate Applicant’s claimed method. For instance, given that the claims cover all species of wastewaters, all species of suspended solids, and all species of organic matter, in order to replicate the claimed invention PHOSITA would be required to test, inter alia, various concentrations of aluminum chlorohydrate in combination with: (1) various wastewaters; (2) various species of suspended solids and concentrations thereof; and (3) various species of organic matter and concentrations thereof.
In sum, the use of aluminum chlorohydrate to form suspended solids pin flocs and organic matter pin flocs, with various wastewaters, appears to be non-routine and unfamiliar to those of ordinary skill in the art. Likewise, the problem of forming such pin flocs also appears to be difficult for persons of ordinary skill in the art due to, inter alia, the myriad of species of wastewater, species of suspended solids, and species of organic matter. The teachings provided in the Specification do not appear to remedy these issues. Rather, they appear to be very narrow when compared to the wide breadth of the claims. Also, while the teachings set forth in the Specification appear to provide a “plan” or “invitation” for those of skill in the art to experiment practicing coagulation with aluminum chlorohydrate, the Specification does not appear to provide sufficient guidance or specificity as to how to execute that plan. Enzo supra. For at least these reasons, the claims are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 1–5, 8, 11, and 20–23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 refers to “residual water soluble organic matter” (hereinafter “WSOMs”) which in step (b) are coagulated to form “organic matter pin flocs”. The Specification does not appear to define what WSOMs are being referred to. Furthermore, as it applies to the organic matter pin flocs (formed from the WSOMs), it is unclear what actual organic matter form the pin flocs. Put differently, because the Specification does not define what WSOMs are being referred to, it becomes difficult to tell which organic constituent(s) comprise the organic matter pin flocs (emphasis added). In this regard, it is unclear what subject matter is actually covered by the limitation “organic matter pin flocs”.
For example, the wastewater in claim 1 is not limited to any particular source; however, for ease of explanation, let us suppose that the wastewater was limited to gas and oil well wastewaters: so as to be more in line with the Specification. (See, e.g., Spec. at ¶ 49.) Now let us further suppose that there exists a prior art reference X which discloses adding aluminum chlorohydrate to wastewater derived from a gas or oil well. It is well known to those of ordinary skill in this art that wastewaters derived from different wells can comprise some of the same chemicals (e.g., water, various components of crude oil, etc.); however, the full set of chemicals is not always the same (e.g., based on geographic location, the type of additives used during drilling, etc.) With this in mind, when considering that reference X discloses both using the same genus of wastewater and using the same coagulant as Applicant (aluminum chlorohydrate), it becomes difficult to fairly assess whether or not organic matter pin flocs would be present in reference X’s invention—let alone from one or more of the chemicals that are always present in wastewater derived from gas or oil wells—specifically, because it is uncertain as to what organics actually constitute the organic matter pin flocs (emphasis added).
In summation, claim 1 appears to be indefinite because it is unclear what subject matter is encompassed by the limitation “organic matter pin flocs”. Put another way, the set of organic matter can vary from one wastewater to the next; thus, it is unclear which organic matter would be present in pin flocs coagulated from various waste waters. Put in question format, are there only a few species of organics that can form these pin flocs—or can said pin flocs form with common water soluble organics found in, say, produced water?
Independent claim 20 shares the above issues. That is, the limitation “organic matter pin flocs” is unclear for the reasons explained supra.
Both claims 1 and 20 recite the limitation “causing oxidation and decomposition of the organic contaminants in the stream of the wastewater to carbon dioxide, water, and residual water soluble organic matter in the stream of the wastewater”. Respectfully, this language is indefinite because it is unclear which components the claim is requiring to be in the stream of wastewater. For instance, in one interpretation the claim appears to require the stream of wastewater includes carbon dioxide, water, and residual water soluble organic matter (hereinafter “RWSOM”). In another interpretation, the claim appears to merely require the stream of wastewater includes RWSOM.
In view of the foregoing, independent claims 1 and 20 both appear to be indefinite. In addition, the claims depending from claims 1 and 20 (dependent claims 2–5, 8, 11, and 21–23) are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their collective dependence from indefinite claims.
Response to Remarks2
Applicant has provided remarks directed to the term “reverse osmosis unit”. (Remarks 9–10). Respectfully, the instant term is still being interpreted under 35 U.S.C. 112(f) for the reasons explained in § 2 above.
Applicant has provided remarks traversing the rejections under 35 U.S.C. § 112 (pre-AIA ), second paragraph. (Remarks 10–16.) In particular, Applicant cites ¶ 62 of the Specification, arguing that this section provides sufficient teaching. (Id. 14.) Respectfully, Applicant’s arguments are found unpersuasive. According to MPEP § 2173.04 “a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” Furthermore, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211–1212 (BPAI 2008) (precedential). With these holdings in mind, it is respectfully submitted that it is unclear which species are covered by the pending independent claims. As such, the claims are held to be indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed November 15, 2018 (“Spec.”)
        2 Remarks filed February 9, 2022.